IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF MoNTANA FEB 2 0 2919
BILLINGS DIVISION C|e|:*)ril;,trliJctScl)JfI:K/]tg:;;];urr
B€Hings
UNITED sTATEs oF AMERICA,
CR 15-144-BLG-sPW

Plaintiff,
VS~ oRDER
ARTHUR CHARLES KESTNER,

Defendant.

 

 

Upon Defendant’s Unopposed Motion for Early Termination of Supervision
(Doc. 37), pursuant to 18 U.S.C. §3583(€)(]) and Fed. R.Crim.P. Rule 32.1(0)(2),
and for good cause being shown,

IT IS HEREBY ORDERED that Defendant’s Motion is GRANTED.

IT IS FURTHER ORDERED that Defendant, Arthur Charles Kestner, is
released from supervision effective immediately.

The Clerk of Court is directed to notify counsel and the U.S. Probation

C)ffice of the making of this Order.

DATED this M Of February, 2019.

’sUSAN P. WATTERS
United States District Judge

